Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 1 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 2 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 3 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 4 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 5 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 6 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 7 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 8 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 9 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 10 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 11 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 12 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 13 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 14 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 15 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 16 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 17 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 18 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 19 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 20 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 21 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 22 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 23 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 24 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 25 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 26 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 27 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 28 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 29 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 30 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 31 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 32 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 33 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 34 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 35 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 36 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 37 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 38 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 39 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 40 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 41 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 42 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 43 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 44 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 45 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 46 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 47 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 48 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 49 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 50 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 51 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 52 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 53 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 54 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 55 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 56 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 57 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 58 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 59 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 60 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 61 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 62 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 63 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 64 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 65 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 66 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 67 of 109




                              000067
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 68 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 69 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 70 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 71 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 72 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 73 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 74 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 75 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 76 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 77 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 78 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 79 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 80 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 81 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 82 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 83 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 84 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 85 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 86 of 109




                              000086
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 87 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 88 of 109
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 89 of 109




                              000089
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 90 of 109




                              000090
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 91 of 109




                              000091
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 92 of 109




                              000092
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 93 of 109




                              000093
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 94 of 109




                              000094
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 95 of 109




                              000095
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 96 of 109




                              000096
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 97 of 109




                              000097
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 98 of 109




                              000098
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 99 of 109




                              000099
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 100 of 109




                               000100
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 101 of 109




                               000101
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 102 of 109




                               000102
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 103 of 109




                               000103
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 104 of 109




                               000104
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 105 of 109




                               000105
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 106 of 109




                               000106
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 107 of 109




                               000107
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 108 of 109




                               000108
Case 2:18-mj-00152-EFB Document 22-1 Filed 10/15/18 Page 109 of 109




                               000109
